             IN THE UNITED STATES DISTRICT COURT FOR THE
                      SOUTHERN DISTRICT OF GEORGIA
                               AUGUSTA DIVISION


BRANDON CONKLIN,                       *
                                       ★


        Plaintiff,                     *
                                       *


             V.                        *               CV 117-155
                                       *


ALEJANDRO ALVAREZ, et al.,             *
                                       *


        Defendants.                    *




                                  ORDER




      Before the Court is the Parties' Joint Motion for Stay of

Pending Deadlines.      (Doc. 44.)     On February 7, 2019, the Parties

filed a notice of settlement (Doc. 43) and now ask the Court to

stay all deadlines while they await execution of the settlement

agreement.    The Court GRANTS the motion (Doc. 44) and ORDERS that

all   existing    deadlines,    including    the   deadline   to   file   civil

motions that is currently set for February 28, 2019, are stayed

until further order by the Court.          The Court INSTRUCTS the Parties

to file either a stipulation of dismissal or a joint status report

within SIXTY (60) DAYS from the date of this Order.

      ORDER ENTERED at Augusta, Georgia, this <^c^^^^ay of February,
2019.                                              ^


                                    J. RARQALpmLL, CHIEF JUDGE
                                    UNITED__^a?ATES DISTRICT COURT
                                    "SOUTHERN DISTRICT OF GEORGIA
